Case 1:20-cr-00068-DLH Document 407 Filed 09/23/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

Mia Teanna Gutierrez,

United States of America, ) Case No. 1:20-cr-068
)
Plaintiff, )
)
-VS- ) MOTION FOR RELEASE
) ON CONDITIONS
)
)
)

Defendant.

The Defendant, Mia Teanna Gutierrez, through her attorney, Kent M. Morrow, hereby
moves the Court for an order releasing her from pretrial detention on certain conditions. The
substance of Gutierrez’s motion is further set forth below.

The Court remanded her to federal custody on August 21, 2020 and detained her pending
trial. She was brought to the Burleigh County Detention Center for her detention hearing in
federal court and then transported to the Prairie Recovery Center, where she is currently awaiting
trial.

Gutierrez has been approved for placement at Hope Manor, in Bismarck, ND. Gutierrez
would be living in a sober living environment, with random drug and alcohol testing and
attendance at 12-step groups. Defense counsel has significant experience working with Hope
Manor and can assure the Court that Hope Manor will notify the probation office and her
attorney if Gutierrez is having problems at Hope Manor. In fact, Hope Manor prefers that Bond
Order/Orders for Release indicate that Gutierrez is to reside at Hope Manor and that Hope Manor
is to notify the probation office if Mia is not complying with the requirements of living at Hope

Manor.
Case 1:20-cr-00068-DLH Document 407 Filed 09/23/20 Page 2 of 3

Gutierrez would request that the jail release her to a family member or Hope Manor
representative for transportation to Hope Manor.

The Court has the authority to order Gutierrez’s release from pretrial detention upon

certain conditions. 18 U.S.C. § 3142(c).

Based on the foregoing, Ms. Gutierrez respectfully requests that she be released, from
incarceration, to reside at Hope Manor.

Dated this 23 day of September, 2020.

/s/ Kent M. Morrow
Kent M. Morrow, #03503
Attorney for Defendant
103 South 3" Street, Suite 6
Bismarck, ND 58501
(701) 255-1344
motrrow@midconetwork.com
 

Case 1:20-cr-00068-DLH Document 407 Filed 09/23/20 Page 3 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NORTH DAKOTA

United States of America, Case No. 1:20-cr-068
Plaintiff,
-VS- CERTIFICATE OF SERVICE

Mia Teanna Gutierrez,

Ne Nee ee ee eee ee ee ee”

Defendant.
A true and correct copy of the MOTION FOR RELEASE ON CONDITIONS, was on

this 23 day of September, 2020, served by electronic mail upon the following:

rick. volk@usdo].gov

/s/ Kent M. Morrow
Kent M. Morrow, #03503
Attorney for Defendant
103 South 3 Street, Suite 6
Bismarck, ND 58501
(701) 255-1344
morrow@midconetwork.com
